DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, and 7 are objected to because of the following informalities: 
Claim 2: “a image collection module” should be “an image collection module”

    PNG
    media_image1.png
    46
    837
    media_image1.png
    Greyscale
 
Claim 2: “perform panoramic” should be “perform a panoramic”

    PNG
    media_image2.png
    47
    835
    media_image2.png
    Greyscale

Claim 2: “laser scanning module, image data obtained” should be “laser scanning module and image data obtained”

    PNG
    media_image3.png
    46
    826
    media_image3.png
    Greyscale

Claim 4: “a pipeline communicating the outlet” should be “a pipe line connecting the outlet”

    PNG
    media_image4.png
    91
    860
    media_image4.png
    Greyscale

Claim 7: “method of claim 1” should be “method of claim 6”

    PNG
    media_image5.png
    52
    801
    media_image5.png
    Greyscale


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 recites “online detection module” and “perform online data detection”. Claim 2 describes “online detection module is configured to perform online data detection on water at the interior of the culvert and the drainage outlet of the culvert”. The term “online” does not clearly set out the meaning or scope of detection being performed.  
Claims 3-5 recite “the drainage outlet”. It is unclear what drainage outlet this refers to. Does this refer to “the drainage outlet with suspected rainwater-sewage connection” or “the drainage outlet with rainwater-sewage connection”.
Claim 7 recites “The method of claim 1, wherein the safety assessment”. This limitation lacks antecedent basis. Should this be dependent upon claim 6?
Claims 3-5 are rejected as dependent upon a rejected claim.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“power module is configured to” – Claim 2
“three-dimensional laser scanning module is configured to” – Claims 2, 4
 “image collection module is configured to” – Claim 2-4
“water quality online detection module is configured to” – Claim 2-4
“collection module is configured to” – Claim 2
“storage module is configured to” – Claim 2
“analysis module is configured to” – Claim 2-5
“wireless communication module is configured to” – Claim 2, 4
“positioning module is used for” – Claim 2, 4

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (CN-107274323-A), hereinafter “Tan”, in view of Xiao et al. (CN-108362356-A), hereinafter “Xiao”.
Regarding claim 1, Tan teaches a method for tracing pollution at a drainage outlet of a culvert, comprising:
(Tan, Para 31:

    PNG
    media_image6.png
    69
    955
    media_image6.png
    Greyscale
;
Tan, Para 37:

    PNG
    media_image7.png
    198
    942
    media_image7.png
    Greyscale
; Tan describes utilizing basic urban drainage equipment data and lists possible line elements of said equipment to include areas prone to waterlogging or pollution sources;)
(1) acquiring main line information of the culvert, wherein the main line information comprises a three-dimensional image of the culvert,
(Tan, Para 44:

    PNG
    media_image8.png
    60
    926
    media_image8.png
    Greyscale

; Tan describes the generation of three-dimensional simulations of the pipe network;) 
coordinates, size and elevation of the drainage outlet, and
(Tan, Para 37:

    PNG
    media_image9.png
    105
    941
    media_image9.png
    Greyscale
; Tan describes using GIS geographic information of each element of the urban drainage equipment;
Tan, Para 39:

    PNG
    media_image10.png
    108
    958
    media_image10.png
    Greyscale
;) 
whether there is sewage flowing out from the drainage outlet;
(Tan, Para 31:

    PNG
    media_image11.png
    76
    951
    media_image11.png
    Greyscale
; Tan describes obtaining status information of the drainage equipment, including the water level and determining if the equipment is blocked;)

(2) subjecting the main line information of the culvert to statistical analysis to determine a type of the drainage outlet, 
(Tan, Para 44:

    PNG
    media_image12.png
    101
    965
    media_image12.png
    Greyscale
; Tan describes integrating the main line information of the drainage equipment with dynamic simulation or dynamic prediction;)

Tan does not expressly disclose: thereby determining whether there is mixed rainwater and sewage at the drainage outlet; and (3) if there is mixed rainwater and sewage at the drainage outlet of the culvert, tracing the pollution to locate a source of the pollution.
Xiao teaches:
thereby determining whether there is mixed rainwater and sewage at the drainage outlet; and (3) if there is mixed rainwater and sewage at the drainage outlet of the culvert, tracing the pollution to locate a source of the pollution.
(Xiao, Para 13:

    PNG
    media_image13.png
    38
    648
    media_image13.png
    Greyscale

; Xiao describes a step for determining whether there is a mixture of rain and sewage in a section of pipe;
	Xiao, Para 14:

    PNG
    media_image14.png
    49
    783
    media_image14.png
    Greyscale

; Xiao describes a step where if it is determined there is a mixture of rain and sewage in a pipe section, the mixing position will be found;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the pollution tracing method of Tan such that the presence of mixed rainwater and sewage was determined and used to trigger a tracing of the pollution source, as taught by Xiao.
The suggestion/motivation for doing so would have been apply the method only to pipelines that show active evidence of pollution.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Tan with Xiao to obtain the invention as specified in claim 1.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Xiao and further in view of Kook et al. (KR-101442759-B1), hereinafter “Kook”. 
Regarding claim 2, Tan in view of Xiao teaches the method of claim 1, wherein in step (1), the main line information of the culvert is acquired by an inspection robot; the inspection robot comprises
(Xiao, Para 7:

    PNG
    media_image15.png
    242
    988
    media_image15.png
    Greyscale
; Xiao describes a robot crawler that acquires image information of the inside of a pipeline;) 

a power module,
(Xiao, Para 7:

    PNG
    media_image16.png
    69
    778
    media_image16.png
    Greyscale
; Xiao teaches an inspection robot with multiple data acquiring modules, and describes the movement of the robot through pipelines. A power module is inherent to the previously taught inspection robot as it must have some form of power source and distribution to propel the robot through the pipeline and provide power to the various data collecting modules;)

a image collection module,
(Xiao, Para 7:

    PNG
    media_image17.png
    79
    983
    media_image17.png
    Greyscale

; Xiao describes obtaining video images inside of the pipeline with the robot;)

a water quality online detection module, a collection module, 
(Tan, Para 15:

    PNG
    media_image18.png
    105
    954
    media_image18.png
    Greyscale

; Tan describes a module for detecting water quality; Tan describes the monitoring of water quality. The collection of water samples is inherent in the water quality determination;)

a storage module,
(Tan, Para 16:

    PNG
    media_image19.png
    74
    957
    media_image19.png
    Greyscale

; Tan describes a storage module for storing GIS data;) 

an analysis module, 
(Tan, Para 31:

    PNG
    media_image20.png
    207
    968
    media_image20.png
    Greyscale

; Tan describes a processing module for analyzing data combinations obtained by the system;)

a wireless communication module and
(Tan, Para 26:

    PNG
    media_image21.png
    56
    675
    media_image21.png
    Greyscale

; Tan describes a wireless communication unit;)

a positioning module; and
 (Tan, Para 37:

    PNG
    media_image9.png
    105
    941
    media_image9.png
    Greyscale
; Tan describes using GIS geographic information of each element of the urban drainage equipment;)

the power module is configured to provide power for the inspection robot; 
(Xiao, Para 7:

    PNG
    media_image16.png
    69
    778
    media_image16.png
    Greyscale
; Xiao teaches an inspection robot with multiple data acquiring modules, and describes the movement of the robot through pipelines. A power module is inherent to the previously taught inspection robot as it must have some form of power source and distribution to propel the robot through the pipeline and provide power to the various data collecting modules;)

the image collection module is configured to image the interior of the culvert and the drainage outlet of the culvert;
(Xiao, Para 7:

    PNG
    media_image17.png
    79
    983
    media_image17.png
    Greyscale

; Xiao describes obtaining video images inside of the pipeline with the robot;)

the water quality online detection module is configured to perform online data detection on water at the interior of the culvert and the drainage outlet of the culvert; the collection module is configured to collect water samples from the interior of the culvert and the drainage outlet of the culvert;
(Tan, Para 20:

    PNG
    media_image22.png
    104
    972
    media_image22.png
    Greyscale

; Tan describes a unit for obtaining water quality data at the drainage equipment. The collection of water samples is inherent in the water quality determination;)

the storage module is configured to store laser scanning data obtained by the three-dimensional laser scanning module, image data obtained by the image collection module and detection data obtained by the water quality online detection module in real-time;
(Tan, Para 28:

    PNG
    media_image23.png
    99
    957
    media_image23.png
    Greyscale
; Tan describes the storage of evaluation information obtained from system operations;) 

the analysis module is configured to extract and compare the image data obtained by the image collection module and the detection data obtained by the water quality online detection module, and determine the type of the drainage outlet;
(Tan, Para 31:

    PNG
    media_image24.png
    217
    972
    media_image24.png
    Greyscale

; Tan describes a processing module that combines pipeline information, water quality data, GIS information, and image data. The video information of the drainage equipment obtained provides the user with the determination of the drainage outlet type.)

the wireless communication module is configured to send information of the type of the drainage outlet to an operator in real-time; and
(Tan, Para 26:

    PNG
    media_image25.png
    133
    971
    media_image25.png
    Greyscale
; Tan describes a unit for sending drainage model information through wireless communications;)

the positioning module is used for positioning the inspection robot.
(Tan, Para 37:

    PNG
    media_image9.png
    105
    941
    media_image9.png
    Greyscale
; Tan describes using GIS geographic information of each element of the urban drainage equipment;)

Tan in view of Xiao does not expressly disclose:
a three-dimensional laser scanning module,
the three-dimensional laser scanning module is configured to perform panoramic three-dimensional laser scan on an interior of the culvert and the drainage outlet of the culvert;

Kook teaches: 
a three-dimensional laser scanning module,
(Kook, Page 5:

    PNG
    media_image26.png
    38
    939
    media_image26.png
    Greyscale

;)
the three-dimensional laser scanning module is configured to perform panoramic three-dimensional laser scan on an interior of the culvert and the drainage outlet of the culvert;
(Kook, Page 6:

    PNG
    media_image27.png
    90
    1293
    media_image27.png
    Greyscale
;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the pollution tracing method of Tan in view of Xiao such that the pipeline robot included a three-dimensional laser scanning module, as taught by Kook.
The suggestion/motivation for doing so would have been to provide the operator a full 3D representation of the pipeline interior and allow for greater visual inspection by a human operator.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Tan in view of Xiao with Kook to obtain the invention as specified in claim 2.

Regarding claim 3, Tan in view of Xiao and Kook teaches the method of claim 2, wherein in step (2), the drainage outlet is determined to be an undetermined drainage outlet, a drainage outlet with suspected rainwater-sewage connection or a drainage outlet with rainwater-sewage connection by extracting and comparing the image data obtained by the image collection module and the detection data obtained by the water quality online detection module through the analysis module;
(Tan, Para 31:

    PNG
    media_image20.png
    207
    968
    media_image20.png
    Greyscale

; Tan describes a processing module that combines pipeline information, water quality data, GIS information, and image data;)
(Xiao, Para 13:

    PNG
    media_image13.png
    38
    648
    media_image13.png
    Greyscale

; Xiao describes a step for determining whether there is a mixture of rain and sewage in a section of pipe;
	Xiao, Para 14:

    PNG
    media_image14.png
    49
    783
    media_image14.png
    Greyscale

; Xiao describes a step where if it is determined there is a mixture of rain and sewage in a pipe section, the mixing position will be found;)

in step (3), if the drainage outlet is the drainage outlet with suspected rainwater-sewage connection or the drainage outlet with rainwater-sewage connection, a manhole connected to the drainage outlet through pipelines is detected for flow; flow data obtained at the drainage outlet is compared with that obtained at the manhole, and a position of the manhole is traced according to the comparison result to determine the source of the pollution; and
 (Xiao, Para 72:

    PNG
    media_image28.png
    85
    970
    media_image28.png
    Greyscale
; Xiao describes a number of manholes spaced throughout a pipe network;
Xiao, Para 76:

    PNG
    media_image29.png
    87
    970
    media_image29.png
    Greyscale
;
Xiao, Para 79:

    PNG
    media_image30.png
    124
    975
    media_image30.png
    Greyscale

; Xiao describes measuring liquid level data between manholes to make a prediction of pipeline pollution;
	Xiao, Para 95:

    PNG
    media_image31.png
    78
    987
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    187
    991
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    94
    1002
    media_image33.png
    Greyscale
; Xiao describes that the prediction can be made using flow data instead of liquid level data; The flow difference can be used to decide the location of the pollution source;)
if the drainage outlet is the drainage outlet with suspected rainwater-sewage connection or the drainage outlet with rainwater-sewage connection, the pollution of the drainage outlet is required to be traced.
The issue of sewage and rainwater mixture pollution is well-known and addressed in both Xiao and Tan. 
(Xiao, Para 4:

    PNG
    media_image34.png
    247
    985
    media_image34.png
    Greyscale
;)
(Tan, Para 7:

    PNG
    media_image35.png
    130
    975
    media_image35.png
    Greyscale
;)
The mixture of sewage and rainwater poses a threat to pumping stations/treatment plants and to the general health of nearby bodies of water. At the point that the mixture is detected or suspected, it is a public health and safety risk that must be addressed (inspected and traced).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Xiao and further in view of Sun et al. (CN-110456103-B1), hereinafter “Sun”. 
Regarding claim 6, Tan in view of Xiao teaches the method of claim 1, but does not expressly disclose further comprising: before step (1), performing a safety assessment on the culvert by the inspection robot, and determining whether to perform step (1) based on results of the safety assessment.
Sun teaches:
further comprising: before step (1), performing a safety assessment on the culvert by the inspection robot, and determining whether to perform step (1) based on results of the safety assessment.
(Sun, Para 119:

    PNG
    media_image36.png
    185
    1221
    media_image36.png
    Greyscale
;
Sun, Para 218:

    PNG
    media_image37.png
    121
    1216
    media_image37.png
    Greyscale
; Sun describes a UAV that assesses risk and makes a determination of action based upon the level of risk;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the pollution tracing method of Tan in view of Xiao such that an inspection robot performed a safety assessment of the pipeline before proceeding with the pollution tracing steps, as taught by Sun.
The suggestion/motivation for doing so would have been to prevent damage to the inspection robot.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Tan in view of Xiao with Sun to obtain the invention as specified in claim 6.

Allowable Subject Matter
Claims 4-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662/

/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662